In the

     United States Court of Appeals
                    For the Seventh Circuit
                      ____________________
No. 21‐1649
LIFE SPINE, INC.,
                                                   Plaintiﬀ‐Appellee,
                                 v.

AEGIS SPINE, INC.,
                                               Defendant‐Appellant.
                      ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 19‐cv‐7092 — Young B. Kim, Magistrate Judge.
                      ____________________

      ARGUED JULY 21, 2021 — DECIDED AUGUST 9, 2021
                 ____________________

   Before SCUDDER, ST. EVE, and KIRSCH, Circuit Judges.
    ST. EVE, Circuit Judge. This trade secret case arises from a
short‐lived business relationship between two companies that
sell spinal implant devices. Life Spine, Inc. makes and sells a
spinal implant device called the ProLift Expandable Spacer
System. Aegis Spine, Inc. contracted with Life Spine to distrib‐
ute the ProLift to hospitals and surgeons. In the distribution
agreement, Aegis promised to protect Life Spine’s confiden‐
tial information, act as a fiduciary for Life Spine’s property,
2                                                  No. 21‐1649

and refrain from reverse engineering the ProLift. Despite
these promises, Aegis funneled information about the ProLift
to its parent company, L&K Biomed, Inc., to help L&K de‐
velop a competing spinal implant device. Shortly after L&K’s
competing product hit the market, Life Spine sued Aegis for
trade secret misappropriation and breach of the distribution
agreement. Following a nine‐day evidentiary hearing, the dis‐
trict court granted Life Spine’s motion for a preliminary in‐
junction barring Aegis and its business partners from market‐
ing the competing product.
    Aegis now appeals. It submits that the district court’s in‐
junction rests on a flawed legal conclusion—namely, that a
company can have trade secret protection in a device that it
publicly discloses through patents, displays, and sales. We see
the issue diﬀerently, however. As a legal matter, we do not
dispute—nor does Life Spine—that information in the public
domain cannot be a trade secret. But the issue here is factual:
Did Life Spine publicly disclose the specific information that
it seeks to protect by patenting, displaying, and selling the
ProLift? The district court found that the answer was no, and
Aegis must show that its finding was clear error. It has not
done so. Finding no basis to upset the district court’s meticu‐
lous analysis, we aﬃrm.
                        I. Background
A. Factual Background
    Plaintiﬀ Life Spine is an Illinois company that makes and
sells surgically implanted medical devices that treat spine dis‐
orders. Its best‐selling device is the ProLift—an expandable
spinal implant that treats degenerative disc disease. The Pro‐
Lift consists of an implant, or “cage,” and an installer. The
No. 21‐1649                                                    3

cage has five main components, shown in the drawing below:
an upper endplate, a lower endplate, a nose ramp, a base
ramp, and an expansion screw. Dovetail‐shaped grooves con‐
nect the diﬀerent components. The installer is used to insert
the cage into a patient’s spine and expand it to restore spinal
disc height.
                    ProLift cage (exploded)




    Expandable cages are intricate devices with many small
component parts. Precise engineering is necessary to ensure
that they can withstand decades of intense spinal pressure.
Life Spine spent more than three years designing and devel‐
oping the ProLift. To do so, it studied publicly available infor‐
mation about other expandable cages, including patents, and
went through an exhaustive trial‐and‐error process. During
the trial‐and‐error process, Life Spine repeatedly redesigned
the device, sometimes by adjusting the size of its components
by fractions of a millimeter. In March 2016, the FDA approved
Life Spine’s application to market the ProLift. In October
2017, Life Spine obtained a patent for the ProLift. Life Spine’s
4                                                  No. 21‐1649

patent includes various drawings and figures (including the
drawing above), along with descriptions of the components
and their interaction.
    Life Spine considers “the precise dimensions and meas‐
urements of the ProLift components and subcomponents and
their interconnectivity” to be confidential trade secrets. A key
fact in dispute is whether third parties can access those pre‐
cise specifications without first signing confidentiality agree‐
ments. The district court found that the answer was no: Third
parties can only learn such information if they have unfet‐
tered access to the device and specialized measuring equip‐
ment, and Life Spine does not allow third parties such access
unless they first sign confidentiality agreements. The precise
specifications of the ProLift are not available from marketing
materials, which include only “rounded approximations” of
the components. Nor are they available from patent materials,
which disclose the components and their interaction but not
their precise measurements or dimensions. Life Spine dis‐
plays the ProLift at industry conventions, but it supervises an‐
yone who handles the device. And while Life Spine sells the
ProLift to hospitals and surgeons, it is not available for the
public to purchase. Rather, Life Spine (through its distribu‐
tors) sells the device to hospitals and surgeons, who purchase
the device for use in scheduled surgeries. Moreover, Life
Spine requires its distributors to oversee each ProLift device
that they sell up until surgery.
    Defendant Aegis is a Colorado company that sells medical
devices to treat spinal conditions. Aegis does not make medi‐
cal devices, but its parent company, L&K, does. Based in
South Korea, L&K is the majority owner of Aegis and a direct
competitor of Life Spine. Aegis and L&K have a close
No. 21‐1649                                                   5

relationship; Aegis supplies information to L&K upon re‐
quest, and several of the companies’ top managers have
worked at both companies. Around April 2016, L&K and Ae‐
gis decided that, to remain competitive in the United States
market, L&K should design and develop an expandable cage
product.
    In October 2017—while Aegis and L&K were still plan‐
ning the launch of a new expandable cage product—Aegis
contacted Life Spine about serving as a distributor of the Pro‐
Lift. In connection with this proposal, Aegis asked Life Spine
for a ProLift device, explaining that certain customers wanted
to see it for demonstration purposes. Life Spine agreed, but
first required Aegis to promise in writing that it would protect
Life Spine’s confidential information, use the confidential in‐
formation only in furtherance of the parties’ business relation‐
ship, and refrain from sharing the ProLift with anyone who
intended to use it for purposes of reverse engineering, copy‐
ing, or otherwise competing with Life Spine. After making
these promises, Aegis showed the ProLift device to a surgeon
and asked the surgeon to help it and L&K develop a compet‐
ing expandable cage. The surgeon agreed.
    In January 2018, Life Spine and Aegis signed a formal dis‐
tribution agreement. The agreement (which superseded ear‐
lier agreements) allowed Aegis to solicit sales of the ProLift
from a list of surgeons, including two surgeons who had
agreed to help L&K develop a competing expandable cage. In
return, Aegis promised to act as a fiduciary for Life Spine’s
property. Aegis also promised not to copy, reverse engineer,
or create derivative products based on the ProLift. The agree‐
ment contained confidentiality provisions barring Aegis from
sharing Life Spine’s confidential information or using it for
6                                                   No. 21‐1649

any non‐contractual purpose. It further required Aegis to
train its employees on complying with these provisions and
provided that the obligations would “survive the expiration”
of the agreement.
    In March 2018, Aegis held a kickoﬀ meeting for L&K’s
forthcoming expandable cage product, the AccelFix‐XT. Aegis
brought a ProLift set to the meeting, and its surgeon consult‐
ants examined it. The surgeon consultants continued to help
Aegis and L&K throughout the design process; they pur‐
chased and used the ProLift in surgeries and gave feedback to
Aegis and L&K on the device’s performance. Aegis and L&K
incorporated their feedback into the design process.
    In May 2018, Aegis sent L&K a ProLift cage. A month later,
Aegis sent L&K a full ProLift set (cage and installer). L&K had
asked to see the devices to help develop the AccelFix‐XT. Ae‐
gis sent the devices to L&K without Life Spine’s knowledge
or consent. After receiving the installer, L&K told Aegis that
it was copying the basic design of the ProLift installer. Mate‐
rials from a meeting a few months later show that L&K de‐
signed the AccelFix‐XT installer to be compatible with the
ProLift cage.
    The district court described the evidence surrounding
these device shipments as “murky.” L&K’s head of Research
and Development claimed that he never saw the cage that Ae‐
gis sent over in May 2018. As for the full ProLift set that Aegis
sent over in June, he testified that he decided not to open the
package because he did not want L&K to have to pay for it.
He maintained that L&K returned the unopened box to Aegis,
but he could not recall any details about returning it, nor was
there any other evidence to verify the return. Aegis eventually
told Life Spine that Aegis had received an empty box from
No. 21‐1649                                                   7

Life Spine, without a cage in it. But Life Spine was skeptical;
it had never had such a problem in the past, and a photo of
the “empty box” showed that someone had aﬃxed a second
antitampering sticker over the original one. Life Spine sus‐
pected that someone had opened the box, removed the cage,
and then tried to cover it up. The district court ultimately
agreed, concluding that L&K’s explanation to the contrary
was not credible.
    The distribution agreement between Life Spine and Aegis
expired on August 31, 2018, but the parties chose to continue
their arrangement for the time being. In September 2018, Ae‐
gis and Life Spine orally agreed that the parties would con‐
tinue to operate under the terms of the distribution agreement
while they negotiated a new contract. Aegis continued to sub‐
mit purchase orders, and Life Spine continued to fill them.
   Around the same time, Aegis asked Life Spine for a cus‐
tom installer to show its customers. In September 2018, Life
Spine sent Aegis an email with a picture and details about the
custom installer. Aegis forwarded the email to L&K, despite
knowing that Life Spine considered it confidential.
     Life Spine never shared ProLift testing data with Aegis,
but Aegis somehow obtained it. The materials from an Octo‐
ber 2018 meeting between L&K and Aegis include a reference
to the results of a “static shear compression test” for the Pro‐
Lift. A static shear compression test measures how much load
a cage can withstand on a one‐time basis before breaking or
deforming. Life Spine considers the results of its static shear
compression testing to be confidential trade secrets. It submit‐
ted the results to the FDA when applying for approval to mar‐
ket the ProLift, but it did not otherwise disclose them. Because
the FDA approved the ProLift (and, by extension, its testing
8                                                    No. 21‐1649

results), a competitor with access to ProLift testing results
would have a leg up in the trial‐and‐error process. Aegis
could not explain how it obtained the testing results. The dis‐
trict court found that “the most likely explanation is that L&K
used its access to the ProLift cage to conduct its own testing.”
    In December 2018, development of the AccelFix‐XT was
going poorly, so L&K decided to start from scratch. Three
months later, in March 2019, L&K applied for FDA approval
to market the AccelFix‐XT. By FDA regulation, medical device
developers must keep “design history files” that reflect each
step in the design of a medical device. See 21 C.F.R. § 820.30(j).
But there is almost no documentation in the AccelFix‐XT de‐
sign history file from January 2019 through April 2019. Dur‐
ing that short period, as it happens, L&K redesigned the Ac‐
celFix‐XT to change a square component to a dovetail feature,
such that its key measurements were essentially identical to
the ProLift’s dovetail feature. The design history file does not
reflect the process behind that redesign. The FDA approved
the AccelFix‐XT in September 2019.
    Meanwhile, the parties’ distribution relationship had
ended. In December 2018, Aegis directly purchased 45 ProLift
cages from Life Spine. Attempts to formally renew the rela‐
tionship, however, were unsuccessful. In the spring and sum‐
mer of 2019, Aegis and Life Spine attempted to negotiate a
new agreement. In July 2019, however, Aegis backed out of
negotiations. In September 2019, Life Spine first learned that
Aegis and L&K were launching the AccelFix‐XT in direct
competition with the ProLift.
No. 21‐1649                                                    9

B. Procedural Background
    Shortly after learning of the AccelFix‐XT, Life Spine sued
Aegis for breaching the distribution agreement and misap‐
propriating its trade secrets in violation of the Defend Trade
Secrets Act, 18 U.S.C. § 1836 et seq., and the Illinois Trade Se‐
crets Act, 765 ILCS 1065/1 et seq. The parties consented to Mag‐
istrate Judge Kim’s jurisdiction. See 28 U.S.C. § 636(c).
    In August 2020, Life Spine moved for a preliminary injunc‐
tion. The district court held a nine‐day hearing on the motion.
Representatives from both sides testified, as did John Ashley,
a seasoned medical device developer whom Life Spine called
as an expert witness. Ashley testified that the ProLift cage and
the AccelFix‐XT cage are “essentially the same.” Both devices
have the same five essential components—two endplates, a
nose ramp, a base ramp, and an expansion screw—which
function together in substantially the same way. In both de‐
vices, the endplates and ramps connect via dovetail‐shaped
grooves and a screw that controls the cage’s expansion. The
dovetails’ specifications vary by mere fractions of a millime‐
ter. Remarkably, the ProLift installer is compatible with the
AccelFix‐XT cage, which Ashley found “shocking” and un‐
precedented in his experience. Even Aegis’s CEO conceded
that it would be “impossible” to produce a cage compatible
with another company’s installer without knowing the speci‐
fications of the other company’s cage.
    Ashley was surprised at how fast L&K developed the Ac‐
celFix‐XT after starting from scratch in December 2018. He
testified that 18 months is a reasonable timeframe for devel‐
oping an expandable cage, and that the three‐month period
for L&K was much shorter than he would have expected. He
also commented on the lack of documentation in the design
10                                                   No. 21‐1649

history file. After reviewing 20 diﬀerent expandable cage de‐
vices, Ashley concluded that the ProLift and AccelFix‐XT
were the only two devices that were “essentially the same.”
This led him to conclude that the AccelFix‐XT was a “deriva‐
tive product” based on the ProLift cage. In his opinion, L&K
used either the ProLift cage itself or detailed information
about the ProLift to develop the AccelFix‐XT.
    After hearing the evidence, the district court granted Life
Spine’s motion for a preliminary injunction. It set forth its rea‐
soning in a 65‐page order that comprehensively analyzed the
facts and legal arguments. On the merits, the court found that
Life Spine had a strong likelihood of success on its trade secret
misappropriation claim and its breach of contract claims. Spe‐
cifically, Life Spine made a strong showing that Aegis had
misappropriated three distinct trade secrets: “(1) the combi‐
nation, dimensions, and interconnectivity of the ProLift’s
components and subcomponents; (2) static shear compression
testing data; and (3) information about how Life Spine prices
the ProLift.” As for the breach of contract claim, Life Spine
made a strong showing that Aegis had breached the confiden‐
tiality, fiduciary duty, and anticopying provisions of the dis‐
tribution agreement. The court also found, as a preliminary
matter, that each of these provisions survived the agreement’s
expiration. Moving to the other injunction factors, the court
found that Life Spine had suﬀered irreparable harm in the
form of lost customers and market share, damaged goodwill
and reputation, and price erosion. It found, too, that the harm
to Life Spine of denying an injunction outweighed the harm
to Aegis of granting one. Based on these findings, the district
court enjoined Aegis and its business partners from making,
marketing, distributing, selling, or obtaining intellectual
property rights in the AccelFix‐XT.
No. 21‐1649                                                   11

   Aegis filed an interlocutory appeal of the order granting
the preliminary injunction. See 28 U.S.C. § 1292(a)(1).
                        II. Discussion
    To obtain a preliminary injunction, a plaintiﬀ must show
that it is likely to succeed on the merits, and that traditional
legal remedies would be inadequate, such that it would suﬀer
irreparable harm without the injunction. Speech First, Inc. v.
Killeen, 968 F.3d 628, 637 (7th Cir. 2020). If the plaintiﬀ makes
this showing, the court weighs the harm of denying an injunc‐
tion to the plaintiﬀ against the harm to the defendant of grant‐
ing one. Id. This balancing test is done on a sliding scale: “If
the plaintiﬀ is likely to win on the merits, the balance of harms
need not weigh as heavily in his favor.” Id. In balancing the
harms, the court also considers the public interest. Id.
    We review a district court’s decision to grant or deny a
preliminary injunction for abuse of discretion. Id. at 638. In
doing so, we review the court’s legal conclusions de novo and
its factual findings for clear error. Id. Absent legal or factual
errors, we aﬀord “great deference” to the court’s decision. Id.
(internal quotation and citation omitted).
A. Likelihood of Success on the Merits
    Aegis’s appeal focuses primarily on Life Spine’s likelihood
of success on the merits. For present purposes, Aegis does not
dispute that L&K used the information that Aegis shared with
it to reverse engineer the ProLift. Instead, Aegis maintains
that none of the shared information was confidential. In Ae‐
gis’s view, the district court legally erred in finding that Life
Spine could have trade secret protection in information that it
publicly disclosed through patents, displays, and sales. Aegis
12                                                   No. 21‐1649

maintains that this error permeated the court’s assessment of
the merits.
    We recently clarified that “a plaintiﬀ must demonstrate
that its claim has some likelihood of success on the merits, not
merely a better than negligible chance.” Mays v. Dart, 974 F.3d
810, 822 (7th Cir. 2020) (internal quotations and citations omit‐
ted). In other words, “a mere possibility of success is not
enough.” Ill. Republican Party v. Pritzker, 973 F.3d 760, 762 (7th
Cir. 2020). The precise showing necessary “depends on the
facts of the case at hand because of our sliding scale ap‐
proach.” Mays, 974 F.3d at 822.
     1. Trade Secret Misappropriation
    Life Spine brings parallel trade secret misappropriation
claims under federal and state law. Under federal law, infor‐
mation qualifies as a “trade secret” if (1) “the owner thereof
has taken reasonable measures to keep such information se‐
cret” and (2) “the information derives independent economic
value, actual or potential, from not being generally known to,
and not being readily ascertainable through proper means by,
another person who can obtain economic value from the dis‐
closure or use of the information.” 18 U.S.C. § 1839(3). Illi‐
nois’s definition is materially identical. 765 ILCS 1065/2(d).
Under both statutes, whether information qualifies as a trade
secret is a question of fact that “requires an ad hoc evaluation
of all the surrounding circumstances.” Learning Curve Toys,
Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 723 (7th Cir. 2003).
    Although the existence of a trade secret is a question of
fact, there are some general rules that guide the inquiry. Rel‐
evant here, “[i]nformation that is public knowledge or that is
generally known in an industry cannot be a trade secret.”
No. 21‐1649                                                       13

Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1002 (1984); accord
Pope v. Alberto‐Culver Co., 694 N.E.2d 615, 617 (Ill. App. Ct.
1998). Thus, a company may not publicly disclose information
in a patent and then claim that the information is a trade se‐
cret. “Publication in a patent destroys the trade secret.”
BondPro Corp. v. Siemens Power Generation, Inc., 463 F.3d 702,
706 (7th Cir. 2006). Similarly, a company may not publicly sell
or display a product and then claim trade secret protection in
information that is “readily ascertainable” upon examination
of the product. Restatement (Third) of Unfair Competition
§ 39 cmt. f (1995); accord Accent Packaging, Inc. v. Leggett & Platt,
Inc., 707 F.3d 1318, 1329 (Fed. Cir. 2013); Pope, 694 N.E.2d at
618; 1 Milgrim on Trade Secrets § 1.05 (2021).
     Importantly, though, a limited disclosure does not destroy
all trade secret protection in a product. Rockwell Graphic Sys.,
Inc. v. DEV Indus., Inc., 925 F.2d 174, 176–77 (7th Cir. 1991).
Trade secret law focuses on the “concrete secrets” that the
plaintiﬀ seeks to protect, rather than “broad areas of technol‐
ogy.” Composite Marine Propellers, Inc. v. Van Der Woude, 962
F.2d 1263, 1266 (7th Cir. 1992). Thus, a company can maintain
trade secret protection in the undisclosed aspects of a prod‐
uct, even if it has publicly disclosed other aspects of the same
product. See, e.g., Henry Hope X‐Ray Prods., Inc. v. Marron Car‐
rel, Inc., 674 F.2d 1336, 1342 (9th Cir. 1982) (patent drawings
did not destroy trade secret protection because they provided
“only a general depiction of a gearing system” and did not
disclose the precise information that the plaintiﬀ sought to
protect); see also Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867,
875 (5th Cir. 2013) (“[A] patent destroys the secrecy necessary
to maintain a trade secret only when the patent and the trade
secret both cover the same subject matter.”) (internal quota‐
tion and citation omitted). A trade secret can even exist “in a
14                                                   No. 21‐1649

combination of characteristics and components, each of
which, by itself, is in the public domain,” so long as their
“unique combination” has competitive value. 3M v. Pribyl, 259
F.3d 587, 595–96 (7th Cir. 2001); accord Restatement (Third) of
Unfair Competition § 39 cmt. f.
     By the same token, a company does not forfeit trade secret
protection by publicly displaying or selling a product unless
the trade secret is “readily ascertainable” upon examination
of the product. Restatement (Third) of Unfair Competition
§ 39 cmt. f. (“[I]f acquisition of the information through an ex‐
amination of a competitor’s product would be diﬃcult, costly,
or time‐consuming, the trade secret owner retains protection
against an improper acquisition, disclosure, or use.”); accord
Televation Telecomm. Sys., Inc. v. Saindon, 522 N.E.2d 1359, 1365
(Ill. App. Ct. 1988); 1 Milgrim on Trade Secrets § 1.05; see also
Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 350 (7th Cir. 2006);
Thermodyne Food Serv. Prod., Inc. v. McDonald’s Corp., 940 F.
Supp. 1300, 1307 (N.D. Ill. 1996).
    These teachings reveal a critical flaw in Aegis’s argument.
Aegis contends that the district court legally erred in conclud‐
ing that information about the ProLift could remain a pro‐
tected trade secret after Life Spine patented, displayed, and
sold the device to hospitals and surgeons. Aegis appears to
view trade secret protection as an all‐or‐nothing proposition
for a given product—either it exists, or it does not. But the in‐
quiry is more nuanced than that. We focus on the precise in‐
formation that the plaintiﬀ seeks to protect and ask if it qual‐
ifies as a trade secret under the relevant statutory definition.
That is precisely what the district court did here; it did not
legally err. To be sure, if it turns out that the precise infor‐
mation is known to the public, or is general knowledge in the
No. 21‐1649                                                    15

industry, then there is no trade secret. Ruckelshaus, 467 U.S. at
1002. But whether the information is public is a question of
fact. Learning Curve, 342 F.3d at 723; Atl. Rsch. Mktg. Sys., Inc.
v. Troy, 659 F.3d 1345, 1357 (Fed. Cir. 2011) (whether patent
disclosed alleged trade secrets was a question for the jury).
   Properly framed, then, the issue here is factual: Did Life
Spine publicly disclose its alleged trade secrets by patenting,
displaying, and selling the ProLift? The district court found
that the answer was no, and Aegis does not come close to
showing that its detailed finding was clear error.
    To begin, ample evidence supports the district court’s
finding that Life Spine’s patent did not disclose the precise
specifications of the ProLift. Life Spine’s engineering manager
testified that the precise specifications are “not easily de‐
rived” from patent materials. Expanding on that point, Life
Spine’s director of engineering explained that the measure‐
ments of the ProLift’s dovetail component are extremely pre‐
cise—down to fractions of a millimeter. And these granular
measurements are not available from patent materials, which
include only “pictures of the part” and do not “go into detail,”
provide dimensions, or “tell anyone how the features connect,
how it’s assembled.” A third party can learn the precise meas‐
urements only with access to the device itself and sophisti‐
cated measurement technology.
    To counter this evidence, Aegis points to Life Spine expert
Ashley’s concession that some measurements of the ProLift
are standard in the industry and that an engineer reading Life
Spine’s patent would have a good “starting point” for ascer‐
taining some of the other measurements. But Ashley’s testi‐
mony does not support a finding that every dimension and
measurement of the ProLift is in the public domain. Rather, it
16                                                    No. 21‐1649

supports a finding that the ProLift patent would be helpful to
a company developing a competing product—a fact that is
unremarkable and undisputed in this litigation. Nowhere did
Ashley testify that Life Spine’s patent materials disclose the
exact dimensions and measurements of every ProLift compo‐
nent. And it is these dimensions and measurements, rather
than the product itself, which Life Spine seeks to protect as a
trade secret.
    Nor can Aegis show that the district court clearly erred in
finding that Life Spine’s displays and sales did not disclose
the precise specifications of the ProLift. The evidence
showed—and Aegis does not dispute—that those who attend
ProLift displays do not have unfettered access to the device.
Rather, Life Spine supervises them as they handle the device,
much like a jeweler supervises someone trying on a watch.
    As for sales, the only purchasers of the ProLift are hospi‐
tals and surgeons, who purchase the device for use in sched‐
uled surgeries. The evidence showed that Life Spine takes
many precautions to safeguard the device prior to surgery. A
Life Spine representative testified that Life Spine or its distrib‐
utors ship the ProLift in sealed boxes aﬃxed with antitamper‐
ing stickers. For sterilization purposes, the boxes remain
sealed until surgery. Moreover, Life Spine requires its distrib‐
utors to oversee the devices until surgery. Distributors inspect
the devices “prior to surgery and through surgery.” They
keep documentation about the surgery and confirm with the
hospital that the surgery went as planned. They must even be
present in the operating room “to assist and answer any ques‐
tions that the surgeon or his surgical staﬀ has regarding the
product that’s being used.” While carrying out these tasks, the
distributors act as fiduciaries for Life Spine’s property.
No. 21‐1649                                                   17

    Relying on this evidence, the district court found that Life
Spine did not publicly disclose the precise specifications of the
ProLift by selling it for use in surgeries. Aegis strains to ex‐
plain why that finding was clear error. Distributors are bound
by confidentiality agreements, so Aegis is left to suggest that
surgeons or patients, who are not similarly bound, might re‐
verse engineer the device. This speculative argument is hard
to accept. As just mentioned, distributors acting as fiduciaries
sell the device for use in specific surgeries and oversee the de‐
vice throughout the process. Even apart from that, it seems
doubtful that the hospitals or surgeons purchasing the device
for use in planned surgeries would secretly unpackage the de‐
vice, measure all its components with specialized measure‐
ment technology, reassemble the device, and then use the de‐
vice in the surgery. It seems even more unlikely that a device
would be removed from a patient’s body and then reverse en‐
gineered. Aegis has not identified any evidence that supports
these unfounded scenarios.
    The district court was not obligated to credit Aegis’s spec‐
ulative and factually unsupported hypotheses. After all, the
owner of a trade secret need only take “reasonable measures”
to preserve secrecy. 18 U.S.C. § 1839(3). Life Spine takes many
steps to protect the secrecy of the precise specifications of the
ProLift. It does not take every conceivable measure—but it is
not required to do so. See Rockwell Graphic Sys., 925 F.2d at
177–80. The district court’s factual finding that the precise
specifications of the ProLift are trade secrets has substantial
evidentiary support and does not approach clear error.
   Unable to show clear error, Aegis retreats to legal argu‐
ments. It leans heavily on the Eleventh Circuit’s decision in
Roboserve, Ltd. v. Tom’s Foods, Inc., 940 F.2d 1441 (11th Cir.
18                                                  No. 21‐1649

1991). But Roboserve is distinguishable. There, the court held
that Roboserve lost trade secret protection in a vending ma‐
chine by selling nearly 1,300 machines to a company that re‐
sold them to distributors who had “no direct connection to
Roboserve.” Id. at 1455. In other words, Roboserve’s vending
machine was not secret because countless distributors had un‐
limited access to it. Here, by contrast, the district court found
that Life Spine’s trade secrets are not in the public domain;
rather, they are accessible only to third parties who sign con‐
fidentiality agreements.
                               ***
    Aegis only briefly challenges the district court’s finding
that Life Spine’s testing data and pricing information qualify
as trade secrets. Aegis claims the testing data was not a trade
secret because, at most, Aegis obtained the information by re‐
verse engineering a publicly disclosed product. As explained,
though, the district court found that the relevant details of the
ProLift were not public, so this argument fails for reasons de‐
scribed above.
    As to pricing, Aegis suggests that it obtained no economic
value from that information. But the district court found that
Aegis used its knowledge of the ProLift distributor price to
undercut Life Spine in competing for customers. And, in any
event, trade secret protection extends to information that has
“actual or potential value.” 18 U.S.C. § 1839(3) (emphasis
added). Aegis argues as well that the district court applied the
wrong standard when it concluded that Life Spine had only
“some likelihood” of success in showing that its standard dis‐
tributor price is a trade secret that Aegis misappropriated. But
the court did not err: “Some likelihood” is the correct stand‐
ard. Mays, 974 F.3d at 822; see also Pritzker, 973 F.3d at 763
No. 21‐1649                                                    19

(noting that the overlapping standard for granting a motion
to stay requires a “strong showing” of success).
   2. Breach of Contract
    The district court found that Life Spine was likely to suc‐
ceed in proving that Aegis breached three sections of the dis‐
tribution agreement: the confidentiality provisions, the fidu‐
ciary duty provisions, and the anticopying provisions. Aegis
challenges some aspects of these findings, along with the
court’s preliminary determination that the relevant provi‐
sions survived the expiration of the distribution agreement.
    Confidentiality. In the distribution agreement, Aegis
promised “not to disclose” Life Spine’s confidential infor‐
mation and to use it “only for the purpose set forth in this
Agreement.” It also required Aegis to train its employees on
their confidentiality obligations. The district court found that
Life Spine had a “high likelihood of success” on its claim that
Aegis breached the confidentiality provisions by sharing Life
Spine’s confidential information—specifically, the ProLift de‐
vices, pricing data, and the email about the custom installer—
with L&K, and by failing to train its employees on their con‐
fidentiality obligations.
   Aegis has little to say on this score. Relying on its trade
secret argument, Aegis contends that the supposedly confi‐
dential information was already public, thus falling outside
the agreement’s protections. But this argument fails for rea‐
sons already explained: Aegis has not shown that the district
court clearly erred in finding that Life Spine did not publicly
disclose its alleged trade secrets.
    As for its failure to train its employees on their confidenti‐
ality obligations, Aegis maintains that Life Spine never
20                                                   No. 21‐1649

demonstrated how that breach led to any harm. But as the dis‐
trict court noted, two Aegis employees who admittedly never
read the distribution agreement worked with L&K to develop
the AccelFix‐XT. This evidence permitted a finding that Ae‐
gis’s failure to train its employees contributed to Life Spine’s
harm: If the employees had known of their confidentiality ob‐
ligations, it is reasonable to infer that they may not have par‐
ticipated in a scheme to disclose Life Spine’s confidential in‐
formation to a direct competitor.
    Fiduciary duties. The distribution agreement required Ae‐
gis to “maintain custody and/or control of each item of Inven‐
tory in a fiduciary capacity, as a trustee of [Life Spine’s] prop‐
erty rights therein.” The district court found that Aegis vio‐
lated its fiduciary duties by transferring custody of the ProLift
devices to L&K, and by sharing the ProLift with its surgeon
consultants.
    Aegis maintains that, even if it breached its fiduciary du‐
ties, the injunction is overbroad. We disagree. The district
court found that Aegis shipped ProLift devices to L&K to help
it develop a competing product. It shared the devices with its
consultants, too, so that they could provide feedback. The fi‐
nal product—the AccelFix‐XT—could reasonably be viewed
as a product of those breaches, given that both breaches fur‐
thered its development. An injunction prohibiting Aegis from
profiting from the product of its breaches is proportionate. Cf.
Foodcomm Int’l v. Barry, 328 F.3d 300, 305 (7th Cir. 2003).
    Anticopying. The distribution agreement forbade Aegis
from “copy[ing],” “reverse engineer[ing],” or “creat[ing] de‐
rivative works” based on the ProLift. The district court found,
however, that Life Spine was likely to succeed in proving that
Aegis did just those things in concert with L&K. Aegis’s
No. 21‐1649                                                    21

defense is legal, rather than factual. It contends that federal
patent law preempts the anticopying provision, such that its
breach (if any) of that provision cannot sustain the injunction.
This argument surfaces for the first time on appeal, so it is
waived. See Henry v. Hulett, 969 F.3d 769, 786 (7th Cir. 2020)
(en banc). It is also meritless. Courts rarely, if ever, hold that
federal intellectual property law preempts a “simple two‐
party contract,” which binds only the parties to the contract
and therefore does not frustrate federal policies. ProCD, Inc.
v. Zeidenberg, 86 F.3d 1447, 1453–55 (7th Cir. 1996); accord Bow‐
ers v. Baystate Techs., Inc., 320 F.3d 1317, 1323–26 (Fed. Cir.
2003); see also Aronson v. Quick Point Pencil Co., 440 U.S. 257,
264 (1979). Aegis does not convince us that the agreement’s
anticopying provisions interfere with federal patent policy.
    Survival clause. As a more general matter, Aegis argues
that the distribution agreement did not apply to its direct pur‐
chase of 45 ProLift devices in December 2018, months after the
agreement expired on August 31, 2018. It disclaims any sup‐
posed breaches flowing from those direct sales. The district
court rejected this argument because of the agreement’s sur‐
vival clause, which provides: “Notwithstanding anything to
the contrary in this Agreement,” the relevant provisions “will
survive the expiration or termination of this Agreement.” Ae‐
gis maintains that the December 2018 purchases were not
governed by the distribution agreement because they post‐
dated its expiration and they were direct purchases rather
than consignment‐based sales (in contrast to the parties’ ear‐
lier arrangement).
   We need not, and do not, resolve this issue because even
without the December 2018 sales, there was plenty of evi‐
dence supporting the district court’s finding that Aegis
22                                                No. 21‐1649

breached the relevant contract provisions. Aegis does not dis‐
pute, for example, that it was bound by the distribution agree‐
ment in May and June 2018, when it shipped ProLift devices
to L&K. And the district court permissibly found that those
shipments alone breached Aegis’s contractual duties: they
breached the fiduciary duty provisions because Aegis was re‐
quired to maintain custody over the shipped devices; they
breached the confidentiality provisions because the shipped
devices contained Life Spine’s confidential information; and
they breached the anticopying provisions because, as the dis‐
trict court found, Aegis and L&K used the shipped devices to
reverse engineer the ProLift. In fact, L&K told Aegis after re‐
ceiving the ProLift installer that it was copying its basic de‐
sign. So, even without the breaches, if any, stemming from the
December 2018 sales, the district court’s breach of contract
analysis stands.
    Even so, we make a few observations for further proceed‐
ings. The survival clause, though relevant, does not fully re‐
solve this issue. That clause merely provides that the parties’
duties will survive the expiration of the agreement. But that
begs the question: What is the scope of those duties? Answer‐
ing that question requires examining precisely what the par‐
ties’ duties were under the distribution agreement. Survival
clause aside, a separate question is whether the parties en‐
tered a binding oral contract to renew the distribution agree‐
ment in September 2018, such that its terms remained in eﬀect
in December 2018. The agreement provides that it “may be
extended by mutual consent of both parties in writing.” And
indeed, the parties pursued that option twice, executing two
written addenda that extended the agreement by four
months. But even if the agreement implicitly banned oral ex‐
tensions, Illinois law (which governs all claims under the
No. 21‐1649                                                      23

agreement) permits oral modification despite such bans. See,
e.g., U.S. Neurosurgical, Inc. v. City of Chicago, 572 F.3d 325, 332
(7th Cir. 2009); Czapla v. Commerz Futures, LLC, 114 F. Supp.
2d 715, 718–19 (N.D. Ill. 2000); A.W. Wendell & Sons, Inc. v.
Qazi, 626 N.E.2d 280, 287 (Ill. App. Ct. 1993). Neither the court
below nor the parties fully address these issues, so we do not
resolve them in this appeal.
B. Irreparable Harm
   A finding of irreparable harm absent an injunction “is a
threshold requirement for granting a preliminary injunction.”
Foodcomm, 328 F.3d at 304. Harm is irreparable if legal reme‐
dies are inadequate to cure it. Id. Inadequate “does not mean
wholly ineﬀectual; rather, the remedy must be seriously defi‐
cient as compared to the harm suﬀered.” Id.
   Aegis contends that the district court wrongly relied on a
presumption of irreparable harm. It adds that the harm stem‐
ming from Life Spine’s loss of customers and market share is
quantifiable and thus remediable through damages.
    To start, we agree that the district court erred in relying on
a presumption of irreparable harm. The district court thought
a presumption of irreparable harm attached upon a showing
of likely success on a trade secret claim. And indeed, that used
to be true in this circuit. Atari, Inc. v. N. Am. Philips Consumer
Elecs. Corp., 672 F.2d 607, 620 (7th Cir. 1982). But the Supreme
Court rejected such a presumption in eBay Inc. v. Mer‐
cExchange, L.L.C., 547 U.S. 388, 393 (2006), as we explained in
Flava Works, Inc. v. Gunter, 689 F.3d 754, 755 (7th Cir. 2012); see
also First W. Cap. Mgmt. Co. v. Malamed, 874 F.3d 1136, 1143
(10th Cir. 2017).
24                                                   No. 21‐1649

    All the same, the court’s error was harmless. The court
spent one page of its analysis on the presumption before mov‐
ing on to explain why Life Spine had shown irreparable harm
even without the presumption. For one thing, Life Spine pre‐
sented evidence that it would lose customers and market
share because Aegis was marketing the AccelFix‐XT “in the
same finite pool of hospitals and surgeons in which Life Spine
markets the ProLift.” Granted, harm stemming from lost cus‐
tomers or contracts may be quantifiable if the lost customers
or contracts are identifiable. But here, the district court found
that they were not fully identifiable. Rather, because hospitals
do not publicize their contracts for spinal products, identify‐
ing and quantifying lost business “would be especially diﬃ‐
cult” for Life Spine. And we have held that “it is precisely the
diﬃculty of pinning down what business has been or will be
lost that makes an injury ‘irreparable.’” Hess Newmark Owens
Wolf, Inc. v. Owens, 415 F.3d 630, 632 (7th Cir. 2005).
    Beyond lost customers and market share, the district court
found that Life Spine had “some likelihood” of proving irrep‐
arable harm stemming from the loss of goodwill and reputa‐
tion. The court explained that Life Spine had worked to de‐
velop “niche contracts” with hospitals by marketing the Pro‐
Lift as a unique product. The nearly identical AccelFix‐XT
would undercut that strategy, thereby damaging Life Spine’s
goodwill and reputation. And it is well established that the
loss of goodwill and reputation, if proven, can constitute ir‐
reparable harm. Stuller, Inc. v. Steak N Shake Enters., Inc., 695
F.3d 676, 680 (7th Cir. 2012); 11A Charles Alan Wright & Ar‐
thur R. Miller, Federal Practice & Procedure § 2948.1 (3d ed. 2002
& April 2021 Supp.) (“Injury to reputation or goodwill is not
easily measurable in monetary terms, and so often is viewed
as irreparable.”).
No. 21‐1649                                                   25

   The district court’s finding of irreparable harm stemming
from loss of customers and loss of goodwill and reputation is
suﬃcient to sustain the injunction, so its error in applying a
presumption of irreparable harm does not warrant reversal.
We do not rely on the court’s finding of irreparable harm
stemming from “price erosion” because it is not clear to us
why any such harm (e.g., being forced to reduce prices to re‐
main competitive) would not be quantifiable.
C. Balancing Test and the Public Interest
    We easily uphold the district court’s careful balancing of
the harms. The court acknowledged that Aegis’s purported
harms—pulling a product, losing revenue, laying oﬀ employ‐
ees, and possibly going out of business—were “real and seri‐
ous harms.” It found, however, that the evidence did not fully
support Aegis’s claimed harms: Aegis had existed for a dec‐
ade before it started selling the AccelFix‐XT, and nothing in
the injunction prevented it from selling other products, in‐
cluding other expandable cage products. As such, the poten‐
tial harm to Aegis did not tip the balance. In the end, the court
found that “the strength of Life Spine’s showing of likely suc‐
cess” on the merits, “its strong showing of irreparable harm,
and the public’s interest in the enforcement of contracts and
protection of trade secrets and confidential information” out‐
weighed “the relatively weak evidence that Aegis would suf‐
fer catastrophic harm under the proposed injunction.”
   Beyond disagreeing with how the court balanced the
harms, Aegis gives no good reason why the court abused its
discretion in balancing the harms. The court acknowledged
the competing interests at stake, properly calibrated the in‐
quiry based on Life Spine’s strong merits showing, and con‐
sidered the public interest. We find no abuse of discretion.
26                                            No. 21‐1649

                     III. Conclusion
    For these reasons, we aﬃrm the preliminary injunction.
We commend Judge Kim for his thorough and precise analy‐
sis in this complex case.